Order, Supreme Court, New York County (Michael Stallman, J.), entered May 4, 2001, which granted respondent’s motion to dismiss the petition for failure to join a necessary party or to state a cause of action, unanimously affirmed, without costs.
The petition, which was prepared by petitioner pro se and alleges that respondent bank refused his request to open an account and that its employees treated him rudely, is presumably a challenge to the determination of the State Division of Human Rights (DHR) of no probable cause to believe that such refusal was because of petitioner’s race (see, Executive Law § 297 [9]). So viewed, the petition was properly dismissed for failure to join DHR, a necessary party (see, Matter of McNeill v Town Bd., 260 AD2d 829, 830, lv denied 93 NY2d 812), and for failure to allege facts sufficient to show that DHR’s determination is arbitrary and capricious (see, State Off. of Drug Abuse Servs. v State Human Rights Appeal Bd., 48 NY2d 276, 283-284). Petitioner’s contentions with respect to a safety deposit box are improperly raised for the first time on appeal, and we decline to consider them (see, Murray v City of New York, 195 AD2d 379, 381). Concur — Williams, J.P., Ellerin, Lerner, Rubin and Marlow, JJ.